The Honorable Bruce Hawkins State Representative 211 East Church Morrilton, AR  72110
Dear Representative Hawkins:
This is in response to your request for an opinion concerning the legality of a Constable serving as a police officer for a city of the second class.
We find no general prohibition against one's service in both of these positions, not do we perceive an apparent conflict on the grounds of incompatibility.  See generally State ex rel. Murphy v. Townsend, 72 Ark. 180, 79 S.W. 782 (1909).
It should also be noted that according to your correspondence, the Constable is paid by the city for his services as a police officer.  Thus, there appears to be no violation of A.C.A.14-14-1312, which prohibits township officer's receipt of county funds for salary, wages, and perquisites in excess of the amount appropriated by the quorum court.  This also assumes that the Constable resides within his township, as required by A.C.A.14-14-1306.
A determination must, of course, also be made under A.C.A.14-14-1202, which prohibits an elected township officer from using his "office, the influence created by his official position, or information gained by virtue of his position" to advance his personal economic interest or that of an immediate member of his family A.C.A. 14-14-1202(a).  This requires a factual review. It is my opinion, however, that a Constable's service as a police officer in a city of the second class is, as a general matter, lawful.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.